Case: 19-51055     Document: 00515557116         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 9, 2020
                                  No. 19-51055                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Rene Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:18-CR-283-5


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Justin Rene Hernandez pleaded guilty without benefit of a plea
   agreement to conspiring to possess with the intent to distribute
   methamphetamine, in violation of 21 U.S.C. § 846, and was sentenced above
   the guidelines range of 292-365 months to a sentence of 408 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51055      Document: 00515557116            Page: 2   Date Filed: 09/09/2020




                                      No. 19-51055


   imprisonment. He now complains that the sentence imposed is substantively
   unreasonable, urging that the district court failed to account for his personal
   history and characteristics and gave undue weight to his prior convictions,
   which were already accounted for in the guidelines, particularly by virtue of
   his career-offender designation.
          We review preserved challenges to the substantive reasonableness of
   a sentence under the abuse-of-discretion standard. See Holguin-Hernandez v.
   United States, 140 S. Ct. 762, 766–67 (2020); United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). “A non-Guideline sentence
   unreasonably fails to reflect the statutory sentencing factors where it (1) does
   not account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” United States v.
   Smith, 440 F.3d 704, 708 (5th Cir. 2006).
          Contrary to Hernandez’s argument, the record demonstrates that the
   district court considered his personal history and characteristics in imposing
   sentencing, including his abusive father and alcoholic, drug-addicted mother,
   his step-father’s incarceration, and his own early substance abuse, as well as
   his struggles in society following his manslaughter conviction at age 18. To
   the extent that Hernandez asserts that an upward variance was unreasonable
   because it was based on his prior convictions, which were already accounted
   for in his guidelines calculations, the argument is unavailing. See United
   States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008). The district court was
   entitled to consider and place appropriate weight on his criminal history,
   which included not only his manslaughter conviction but a conviction for
   aggravated assault and numerous convictions for assault causing bodily
   injury, some of which were unscored. See § 3553(a)(1); see also United States
   v. Fraga, 704 F.3d 432, 440–41 (5th Cir. 2013); Brantley, 537 F.3d at 350.




                                           2
Case: 19-51055     Document: 00515557116            Page: 3   Date Filed: 09/09/2020




                                     No. 19-51055


          Hernandez fails to show that the district court failed to account for a
   factor that warranted significant weight or that it gave undue weight to an
   improper factor. See Smith, 440 F.3d at 708. We therefore defer to the
   district court’s determination that the § 3553(a) factors, on the whole,
   warrant the variance. See Brantley, 537 F.3d at 349; see also Gall v. United
   States, 552 U.S. 48, 51 (2007).
          AFFIRMED.




                                          3